Citation Nr: 9934893	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-09 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of a debt stemming from the 
overpayment of educational assistance allowance in the amount 
of $2,212.47.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1977 to 
February 1981.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1991 decision of the Committee on 
Waivers and Compromises (Committee) of the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied waiver of recovery of the 
appellant's educational assistance overpayment.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA has a duty to assist veterans in the 
development of facts pertinent to their claims, under 38 
U.S.C.A. § 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) 
(1999), which requires that VA accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board notes that the appellant's VA educational folder is 
not associated with the records currently before the Board.  
Evidence regarding the payment of educational assistance 
benefits, which would be expected to be contained in the 
appellant's educational folder, is pertinent to his appeal.  
Therefore, the appellant's VA educational folder should be 
obtained and associated with the claims file so that the 
information therein may be considered in this appeal.

Furthermore, the Board notes that the most recent financial 
status report submitted by the appellant is dated in April 
1993.  Financial hardship is one of the criteria used to 
determine whether a waiver of recovery of a debt may be 
granted in equity and good conscience.  Therefore, it is 
important that the appellant's current financial situation be 
reflected by the evidence of record before the Board.  The 
Board is of the opinion that an updated financial status 
report is needed to fairly and properly adjudicate the 
appellant's claim.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should ensure that the 
appellant's complete VA Educational 
Folder is associated with the claims 
file.

2.  The appellant should be requested to 
submit an updated VA Form 4-5655, 
Financial Status Report, with any 
additional supporting documentation 
regarding current employment status as 
well as other current income and all 
expenses.     

3.  Thereafter, the Committee should 
readjudicate the appellant's waiver claim 
with consideration of all the applicable 
legal provisions and Court holding in 
Richards v. Brown, 9 Vet.App. 255 (1996).  
Supporting analysis and explanation must 
be provided. 

If the waiver decision remains adverse to the appellant, in 
whole or in part, he and his representative should be 
furnished a supplemental statement of the case.  The 
supplemental statement of the case should include the 
applicable law, regulations and judicial precedents as well 
as a discussion of how such legal criteria affect the 
Committee's determination.  They should be afforded a 
reasonable period of time within which to respond thereto 
before the entire claims folder is returned to the Board for 
further appellate review. 

The purposes of this REMAND are to obtain additional 
information and to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.  

The appellant is hereby informed that failure to cooperate 
with any requested development may have an adverse effect 
upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


